              Case 1:19-cv-01304-BAM Document 25 Filed 10/21/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-01304-BAM
     SAM QUINANA,                                     )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 10-day extension of time,
19   from October 9, 2020 to October 19, 2020, for Plaintiff to serve on defendant with
20   PLAINTIFF’S REPLY BRIEF . All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s third request for an extension of time but first for this task. Good cause
23   exists for this request. Plaintiff’s Counsel has undergone major technology changes within the
24   office to accommodate remote work. During this transition, some cases had tasks that were either
25   deleted or did not transfer over into the new system. Counsel has gone back to ensure the cases
26   have been properly calendar, however, it appears this case was missed.
27
28



                                                  1
              Case 1:19-cv-01304-BAM Document 25 Filed 10/21/20 Page 2 of 3



 1          This request is made in good faith and Plaintiff does not intend to delay this matter any
 2   further. Defendant does not oppose the requested extension. Counsel apologizes to the
 3   Defendant and Court for any inconvenience this may cause.
 4
                                          Respectfully submitted,
 5
 6   Dated: October 19, 2020                      PENA & BROMBERG, ATTORNEYS AT LAW

 7
                                      By: /s/ Jonathan Omar Pena
 8
                                         JONATHAN OMAR PENA
 9                                       Attorneys for Plaintiff

10
11
     Dated: October 19, 2020              MCGREGOR W. SCOTT
12                                        United States Attorney
                                          DEBORAH LEE STACHEL
13                                        Regional Chief Counsel, Region IX
14                                        Social Security Administration

15
                                      By: */s/ Sharon Lahey
16                                       Sharon Lahey
17                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
18                                       (*As authorized by email on October 19, 2020)
19
20
21
22
23
24
25
26
27
28



                                                 2
              Case 1:19-cv-01304-BAM Document 25 Filed 10/21/20 Page 3 of 3



 1                                            ORDER
 2           An attorney’s calendar errors and oversights generally are not good cause to modify a
 3    scheduling order. See, e.g., Robinson v. Adams, 2011 WL 3503116, at *2 (E.D. Cal. Aug. 10,
 4    2011) (finding no good cause for modification of scheduling order where defendants
 5    incorrectly calendared the applicable deadline); Friedman v. Albertson’s, LLC, 2015 WL
 6
      4606160, at *3 (S.D. Cal. July 30, 2015) (“[C]ounsel’s mis-calendaring of the parties’ rebuttal
 7
      designation deadline militates against a finding of good cause” to modify a scheduling order);
 8
      see also Wei v. State of Hawaii, 763 F.2d 370 (9th Cir. 1985) (finding no good cause to extend
 9
      time to serve opposing party where counsel failed to calendar the applicable deadline).
10
      Moreover, the parties filed their stipulation ten days after the applicable deadline. Requests for
11
      Court-approved extensions brought on or after the required filing date are looked upon with
12
      disfavor. L.R. 144(d). Nonetheless, as Plaintiff filed the reply brief concurrently with the
13
      stipulation and in light of Defendant’s consent to the extension, the Court finds that no
14
15    prejudice will result from the brief extension requested here.

16           Accordingly, pursuant to the parties’ stipulation, Plaintiff’s request for an extension of

17    time to October 19, 2020, to file a reply brief is GRANTED nunc pro tunc.

18   IT IS SO ORDERED.
19
        Dated:    October 20, 2020                            /s/ Barbara    A. McAuliffe            _
20
                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                  3
